1 Reported in 215 N.W. 672.
The defendant was convicted in the municipal court of Minneapolis of maintaining a liquor nuisance. He appeals from the order denying his motion for a new trial.
The claim is that intoxicating liquor was kept contrary to the provisions of an ordinance of Minneapolis. The only question is whether the evidence sustains the trial court's finding of guilt.
The defendant conducted a hotel or rooming house in Minneapolis. The municipal officers made a raid and found moonshine in several of the rooms. The trial court was justified in finding that these rooms really were not used for lodging purposes but were rented by defendant to bootleggers as a place for storing their wares and from which to vend them. The evidence sustains the conviction.
Affirmed. *Page 390